internal_revenue_service number release date index number ------------------------- ------------------------------------------------------------ ------------- ------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ------------------ telephone number ---------------------- refer reply to cc fip plr-124654-12 date date legend management_contract bonds issuer state hospital medical group university date specialty patient ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------ --------------------------------------------------------------- ------------------------- --------------------------------------------------- ------------------------------------------------------------------------ ------ ----------------------------------------------- ----------------- ------------ --------------- plr-124654-12 a b c d e percent f g h i j date date dear ---------------- ---- ------ -------- ---- -------------- ---- ---- ---- ---- ---- ----------------------- ------------------ this letter is in response to your request for a ruling that the management_contract will not result in private_business_use under sec_1_141-3 of the income_tax regulations of the property financed by the bonds facts and representations you make the following factual representations the issuer an instrumentality of the state is authorized under state law to issue revenue bonds for the purpose of financing the acquisition or renovation of health facilities operated by participating health institutions the hospital intends to use a portion of the proceeds of the bonds and other bonds to be issued in the future by the issuer to finance the acquisition or renovation of facilities to be owned or leased by the hospital for the purpose of providing clinical medical services the clinical facilities pursuant to the management_contract the medical group will provide physician services to the hospital at the clinical facilities in exchange for the payments and reimbursements described below the hospital is an organization described in sec_501 of the internal_revenue_code the code and exempt from federal_income_tax under sec_501 it is the plr-124654-12 principal specialty teaching hospital of the university a state public university which controls one-third of the hospital’s board_of trustees the medical group is a state professional_corporation owned by certain physicians who practice through the medical group it is governed by a board_of directors consisting of certain physicians who are both shareholders of the medical group and university faculty members and of certain officials of the university and hospital the individual employed by the university as dean of patient clinical services also serves as the president of the medical group and executive director of the division of the hospital that uses the clinical facilities the president not more than --- percent of the voting power of the governing board_of the hospital is vested in the medical group or its directors officers shareholders or employees neither the chief_executive_officer nor the chair of the governing board_of the hospital serves as a voting member of the medical group’s board_of directors and neither the chief_executive_officer nor the chair of the board_of directors of the medical group serves as a voting member of the hospital’s governing board the management_contract provides that the hospital will pay the medical group base compensation and incentive compensation the base compensation is generally computed by multiplying the number of work relative value units wrvus produced by a division of the medical group divisions are generally organized by medical specialty over a specified period by an agreed upon fee for that division for a minority of the divisions however base compensation is calculated differently for certain divisions base compensation is computed as above based on wrvus except that it cannot be less than a stated amount in one case base compensation is calculated as a fixed charge per patient visit the medical group’s incentive compensation is based on the achievement of benchmarks in various performance categories the medical group will receive incentive compensation_for each benchmark it meets but for most performance categories must return compensation to the hospital if it falls short of a benchmark at the beginning of each fiscal_year the parties will agree on the performance categories to be used in that year you represent that in the fiscal years beginning on or after date no performance category will be based on gross revenues or adjusted gross revenues the performance categories for the fiscal_year beginning on date will include cost management patient access emergency medicine patient satisfaction emergency medicine throughput and neonatal intensive care unit interaction satisfaction for the cost management category the medical group will receive a percent of the amount by which the hospital’s expenses for salaries and wages agency labor supplies and purchased services are less than b percent of the amount budgeted conversely the medical group will return an amount of compensation equal to a percent of the amount by which those expenses exceed c percent of the amount budgeted you represent that the total amount earned or returned in each year under plr-124654-12 the incentive compensation provisions is capped and will not exceed d percent of the base compensation expected to be paid in that year every third year the base compensation and incentive compensation are renegotiated by the parties to ensure that they remain within fair_market_value as determined by reference to industry group compensation surveys and a third-party valuation opinion the management_contract also provides that the hospital will pay or reimburse the medical group for the following miscellaneous expenses expenses not in excess of dollar_figure------- for travel meetings and professional dues incurred by each medical group physician administrative expenses up to a budgeted amount including accounting expenses meeting expenses supply expenses and management services expenses and reasonable professional liability tail insurance for certain resigned or terminated physicians in addition the hospital will pay or reimburse the medical group for all or a portion of the medical group’s expenses for compensation of the following employees and officers of the medical group certain newly recruited physicians during their first year of employment fellows in certain medical specialties legal counsel an administrator the vice president surgery the vice president medicine the compliance officer and the president except in the case of the president as further described below the amount of the compensation paid to each of these individuals and reimbursed to the medical group under the management_contract will be a stated amount or a stated amount increasing periodically by a stated percentage and will be determined without reference to gross revenues or expenses of the clinical facilities the hospital will also pay or reimburse the medical group for the cost of employee_benefits furnished to the physicians providing medical services through the medical group and fellows in certain medical specialties you represent that these employee_benefits will not be determined by reference to either gross revenue or expenses from the clinical facilities the management_contract further provides that the hospital will on behalf of the medical group pay the university e percent of the compensation of the president the full amount of the president’s compensation and other terms of his employment are set under an employment agreement between the university and the president of this compensation f percent will be base compensation and g percent will be the total incentive compensation_for which the president is eligible the total incentive compensation the base compensation will be a stated amount the total incentive compensation will also be a stated amount but payment will depend on satisfactory achievement with respect to certain metrics that will be redetermined from year to year in each fiscal_year beginning on or after date you expect that the president’s incentive compensation will be based at least on the following three metrics a not more than h percent of the total incentive compensation will be awarded at the discretion of the governing board_of the hospital b not more than i percent will be plr-124654-12 awarded if the clinical facilities achieve their budgeted wrvus and c not more than j percent will be awarded if the clinical facilities both reduce expenses and achieve a stated number of wrvus you have provided historical financial data showing that gross revenue of the clinical facilities does not increase or decrease in concert with the number of wrvus generated in the clinical facilities you also represent that the governing board_of the hospital will not award the portion of the president’s incentive pay dependent on its discretion based on the clinical facilities’ net profits you represent that excluding the three metrics described in a b and c above none of the metrics used in the fiscal years beginning on or after date to award incentive compensation will be determined by reference to revenues expenses or net profits of the clinical facilities you also represent that with the exception of the fiscal_year beginning on date the amount of the total incentive compensation the elements of each metric and the percentages awarded for achieving each metric in a given fiscal_year will be determined by the end of the first quarter of that fiscal_year the term of the management_contract ends on date and either party can terminate without cause or penalty on date a date which is approximately three and a half years prior to date law under sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides however that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or meets the private_loan_financing_test of sec_141 sec_141 provides in general that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that the term private_business_use for purposes of sec_141 means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_141 provides that the term qualified_bond includes any private_activity_bond if such bond is a qualified_501_c_3_bond and meets other specified requirements sec_145 provides that a qualified_501_c_3_bond means any private_activity_bond issued as part of an issue if all property which is to be provided by the net_proceeds of the issue is to be owned by a 501_c_3_organization or a governmental_unit and such bonds would not be a private_activity_bond if a c organizations plr-124654-12 were treated as governmental units with respect to their activities which do not constitute unrelated trades_or_businesses determined by applying sec_513 and b sec_141 and were applied by substituting percent for percent each place it appears and by substituting net_proceeds for proceeds each place it appears sec_1_145-2 provides generally that sec_1_141-0 through apply to sec_145 sec_1_145-2 provides in part that in applying sec_1_141-0 through to sec_145 references to governmental persons include c organizations with respect to their activities that do not constitute unrelated trades_or_businesses under sec_513 and references to percent and proceeds in the context of the private_business_use_test and the private_security_or_payment_test mean percent and net_proceeds sec_1_141-3 provides that the private_business_use_test relates to the use of the proceeds of an issue the percent private_business_use_test of sec_141 is met if more than percent of the proceeds of an issue is used in a trade_or_business of a nongovernmental person for this purpose the use of financed property is treated as the direct use of proceeds any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 provides that except as provided in section d a management_contract with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances a management_contract generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility sec_1_141-3 defines a management_contract as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility for example a contract for the provision of management services for an entire hospital a contract for management services for a specific department of a hospital and an incentive payment contract for physician services to patients of a hospital are each treated as a management_contract plr-124654-12 revproc_97_13 1997_1_cb_632 as modified by revproc_2001_39 2001_2_cb_38 rev_proc sets forth conditions under which a management_contract does not result in private_business_use under sec_141 under sec_5 the management_contract must provide for reasonable_compensation for services rendered with no compensation based in whole or in part on a share of net profits from the operation of the facility reimbursement of the service provider for actual and direct expenses paid_by the service provider to unrelated parties is not by itself treated as compensation under sec_5 for purposes of sec_1_141-3 and revproc_97_13 compensation that is based on a a percentage of gross revenues or adjusted gross revenues of a facility or a percentage of expenses from a facility but not both b a capitation fee or c a per-unit fee is generally not considered to be based on a share of net profits under sec_5 for purposes of sec_1_141-3 and revproc_97_13 a productivity reward equal to a stated dollar amount based on increases or decreases in gross revenues or adjusted gross revenues or reductions in total expenses but not both increases in gross revenues or adjusted gross revenues and reductions in total expenses in any annual period during the term of the contract generally does not cause the compensation to be based on a share of net profits section dollar_figure defines adjusted gross revenue as gross revenues of all or a portion of a facility less allowances for bad_debts and contractual and similar allowances section dollar_figure defines a periodic fixed fee as a stated dollar amount for services rendered for a specified period of time for example a stated dollar amount per month is a periodic fixed fee the stated dollar amount may automatically increase according to a specified objective external standard that is not linked to the output or efficiency of a facility for example the consumer_price_index and similar external indices that track increases in prices in an area or increases in revenues or costs in an industry are objective external standards capitation fees and per-unit fees are not periodic fixed fees section dollar_figure of revproc_97_13 defines a per-unit fee as a fee based on a unit of service provided specified in the contract or otherwise specifically determined by an independent third party such as the administrator of the medicare program or the qualified user for example a stated dollar amount for each specified medical procedure performed car parked or passenger mile is a per-unit fee separate billing arrangements between physicians and hospitals generally are treated as per-unit fee arrangements section dollar_figure of revproc_97_13 provides that a renewal option means a provision under which the service provider has a legally enforceable right to renew the contract thus for example a provision under which a contract is automatically renewed for one year periods absent cancellation by either party is not a renewal option even if it is expected to be renewed plr-124654-12 section dollar_figure of revproc_97_13 sets forth six permissible arrangements that satisfy the requirements of sec_5 under sec_5 a permissible arrangement is one under which all of the compensation_for services is based on a per-unit fee or a combination of a per-unit fee and a periodic fixed fee the term of the contract including all renewal options must not exceed years the contract must be terminable by the qualified user on reasonable notice without penalty or cause at the end of the second year of the contract term sec_5 of revproc_97_13 provides in general that a service provider must not have any role or relationship with the qualified user that substantially limits the qualified user's ability to exercise its rights including cancellation rights based on all the facts and circumstances under sec_5 the qualified user's rights are not substantially limited if the following requirements are satisfied not more than percent of the voting power of the governing body of the qualified user in the aggregate is vested in the service provider and its directors officers shareholders and employees overlapping board members do not include the chief executive officers of the service provider or its governing body or the qualified user or its governing body and the qualified user and the service provider under the contract are not related parties as defined in sec_1_150-1 analysis the management_contract does not meet the requirements of sec_5 of revproc_97_13 therefore whether the management_contract results in private_business_use of the clinical facilities under sec_1_141-3 depends on all of the facts and circumstances in determining whether the facts and circumstances relating to a management_contract indicate private_business_use the factors set forth in revproc_97_13 are useful reference points for the reasons described below we conclude that the management_contract does not result in private_business_use of the clinical facilities setting aside the incentive pay of the president neither the hospital’s payment or reimbursement of the medical group’s miscellaneous expenses nor its payment or reimbursement of the medical group’s compensation expenses as each such expense is described above supports a conclusion that the management_contract causes private_business_use of the clinical facilities because neither the miscellaneous expenses nor the compensation expenses are calculated based on net profits likewise the facts and circumstances of the president’s incentive pay do not support a conclusion that the management_contract causes private_business_use of the clinical facilities the metric based on the clinical facilities’ achievement of their budgeted wrvus does not support a conclusion of private_business_use because a per-unit fee is generally not considered to be based on a share of net profits the metric based on the discretion of the governing board_of the hospital does not support a conclusion of private_business_use because you represent that it will not be based on net profits the plr-124654-12 metric based on a combination of expense reduction and achievement of a wrvu target does not support a conclusion of private_business_use because based on the historical financial data provided wrvus are not a proxy for gross revenue such that in combination with expense reduction they track net profits based in part on the periodic renegotiation to ensure that base compensation and incentive compensation remain within fair_market_value as determined by an external standard the management_contract provides for reasonable_compensation for the services provided by the medical group the base compensation paid_by the hospital to the medical group under the management_contract does not support a conclusion that there is private_business_use under these facts and circumstances the base compensation closely resembles the arrangement in sec_5 of revproc_97_13 although the term of the management_contract exceeds the permissible term under sec_5 additionally the medical group’s incentive compensation does not support a conclusion that there is private_business_use it is not based on a share of net profits because although based in part on reductions in expenses it is not and will not be based on gross revenues or adjusted gross revenues finally the medical group does not have any role or relationship with the hospital that substantially limits the hospital’s ability to exercise its rights under the management_contract including its termination right no more than --- percent of the voting power of the governing board_of the hospital is vested in the medical group or its directors officers shareholders or employees the chief executive officers and the chairs of the governing board_of the hospital and the medical group do not vote on the governing board_of the other also the medical group and the hospital are not related within the meaning of sec_1_150-1 conclusion we conclude that the management_contract will not result in private_business_use of the clinical facilities under sec_1_141-3 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party the representations relied upon include but are not limited to your representations that metrics used in the future to measure performance will not be based in whole or in part on the net profits of the clinical facilities we have taken the term net profits as used in your representations throughout this ruling to mean net profits as the term is used in sec_1_141-3 in addition the continued application of this ruling is conditioned upon the continued existence of the facts you provided including but not limited to the continuation of the lack of a close relationship evidenced in the historical financial data you provided between the number of wrvus and the gross revenue of the clinical facilities while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-124654-12 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel financial institutions and products s by ______________________________ timothy l jones senior counsel financial institutions products
